Citation Nr: 1223231	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO rating decision that denied service connection for prostate cancer, to include as due to Agent Orange exposure, and for a lung disorder, to include as due to asbestos exposure (listed as asbestosis), as well as to service connection for a low back disability, bilateral hearing loss, and for tinnitus.  

In a May 2012 informal hearing presentation, the Veteran's representative raised the issue of entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  That issue is not before the Board at this time and is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, essentially, that he has prostate cancer that is related to service, to include as due to Agent Orange exposure.  He also asserts that he has a lung disorder as a result of asbestos exposure during service.  The Veteran further maintains that he has a low back disability, bilateral hearing loss, and tinnitus that are all related to service.  

The Veteran specifically reports that he has prostate cancer due to exposure to Agent Orange and that he was in Vietnam in 1965.  He also states that he served with the 4529th Organizational Maintenance Squad at Nellis Air Force Base in Nevada, where he had to wash down and decontaminate F105 aircraft before they were sent back to Vietnam, and that he was on temporary duty (TDY) to Vietnam during the assignment.  In this regard, his service personnel records show that under the category "Foreign Service" there is a notation of a "V," and under the category "FSSD" it reflects a notation of "NoneAug63."  Further, in the "Departed" section reflects that the Veteran underwent a physical status evaluation on August 20, 1963.

The Veteran also reports that he has a lung disorder as a result of asbestos exposure while serving as an aircraft mechanic in the Air Force.  He states that after his discharge, he was a truck driver and that he was never exposed to asbestos during his occupation because his employing company worked on its own trucks.  

The Veteran further reports that he was treated for low back problems during service.  He also states that his hearing was checked every three months during service.  He apparently asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during service as an aircraft mechanic.  The Veteran essentially indicates that his low back problems, bilateral hearing loss, and tinnitus had their onset during service and continued since his period of service.  

The Veteran is competent to report lung problems, low back problems, hearing loss, and ringing in the ears in service and lung problems, low back problems, hearing loss, and ringing in the ears since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted above, the Veteran had active service from August 1963 to March 1965.  The Veteran's available service personnel records do not provide any indication that he served in Vietnam.  His DD Form 214 indicates that he had no foreign and/or sea service.  The Veteran's occupational specialty was listed as aircraft mechanic.  The available service personnel records show that the Veteran served with the 3707 Basic Military Training Squadron at Lackland Air Force Base in Texas; the 3339th School Squadron at Amarillo Air Force Base in Texas; and with the 4529th Organizational Maintenance Squadron at Nellis Air Force Base in Nevada.  

A June 2007 response from the National Personnel Records Center (NPRC) indicates that there was no evidence in the Veteran's file to substantiate service in the Republic of Vietnam.  

The Veteran's available service personnel records do not specifically demonstrate that he was exposed to asbestos as part of his duties.  Given the Veteran's duties as an aircraft mechanic, the Board will address the Veteran's claim for service connection for a lung disorder, to include as due to asbestos exposure, as though he have had some asbestos exposure at that time.  

As to the Veteran's claim for entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure, the Board observes that he has specifically reported that he was he was in Vietnam in 1965.  He also indicates that he served with the 4529th Organizational Maintenance Squad at Nellis Air Force Base in Nevada, that he had to wash down and decontaminate F105 aircraft before they were sent back to Vietnam, and that he was on temporary duty (TDY) to Vietnam during the assignment.  

In a May 2012 informal hearing presentation, the Veteran's representative reported that F105 planes were based in Da Nang, Vietnam, as well as Korat, Thailand.  The representative specifically indicated that the Veteran's complete personnel file with personnel evaluations had not been obtained and that such records could show TDY service that was otherwise not of record.  

The Board notes that the Veteran's complete personnel file is not of record.  Additionally, there is no indication that the Veteran's entire Official Military Personnel File (OMPF), to include the Veteran's Special Orders, has been requested in an attempt to verify the Veteran's reports that he was in Vietnam in 1965 and that he was TDY to Vietnam while serving with the 4529th Organizational Maintenance Squad at Nellis Air Force Base in Nevada.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, an attempt should be made to obtain entire OMPF.  

As to the Veteran's claim for service connection for a lung disorder, to include as due to asbestos exposure, as well as his claims for service connection for a low back disability, bilateral hearing loss, and tinnitus, the Board observes that the Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of any lung problems or for tinnitus.  The Veteran's service treatment records also do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  Such records do show treatment for a low back disability on one occasion.  A November 1963 treatment entry indicates that the Veteran reported that his head was all stopped up and that he had trouble breathing.  A diagnosis was not provided at that time.  A January 1965 treatment entry indicates that the Veteran reported that he drove a truck and that when it bounced, it would bother his back.  He indicated that he had noticed the low back pain since driving the truck for the previous sixteen days.  The Veteran also reported that his kidneys had been bothering him for a year, that his urine color varied, and that he would have burning occasionally.  A diagnosis was not provided at that time, but it was noted that the Veteran would be scheduled for a lumbosacral spine X-ray.  

A January 1965 X-ray report, as to the Veteran's lumbosacral spine, notes that he had right-sided low back pain while driving a heavy truck.  It was also reported that the Veteran also had questionable right flank pain which was relieved with urination.  The examiner indicated that the X-ray was negative.  

Post-service private and VA treatment records show treatment for multiple disorders, including variously diagnosed lung problems and low back problems, as well as for bilateral hearing loss and tinnitus.  

For example, a January 2008 consultation report from Walker Baptist Medical Center notes an impression that included poor pulmonary toilet; bibasilar atelectasis versus pneumonia; acute bronchitis versus pneumonia; ongoing tobacco use; probable mild chronic obstructive pulmonary disease (COPD); and recent bronchial pneumonia that needed hospitalization.  

A June 2001 statement from J. W. Ballard, M.D., indicates, as to a conclusion, that a June 2001 chest radiograph showed parenchymal and pleural changes that were consistent with asbestosis provided that the Veteran's exposure history and period of latency were appropriate.  

An undated second page of a report from D. K. Cassell, M.D., and M. Dunbar, Jr., M.D., notes, as to an assessment, that the Veteran had a history of occupational exposure to friable asbestos material and an adequate latency period, and that he presently demonstrated parenchymal and pleural abnormalities on a chest X-ray as a result of asbestos exposure.  It was noted that the Veteran's pulmonary function tests revealed obstructive lung disease.  

A February 2007 chest X-ray report from D. Breyer, M.D., indicates an impression of bilateral interstitial fibrosis, which was casually related to asbestosis provided the Veteran's exposure and period of latency were appropriate, as well as bilateral in-profile chest pleural plaques, which were consistent with asbestos-related pleural disease.  

An August 2007 VA treatment entry reflects that the Veteran reported that he had been having problems with his hearing, as well as with tinnitus and vertigo.  The assessment included hearing loss/vertigo.  

An October 2007 report from Dr. C. Osula notes that the Veteran was seen for low back pain.  The Veteran reported that his back had been hurting since boot camp in the Air Force when he injured it.  He stated that his back pain had been worsening since that time.  The assessment was low back pain.  

The Board observe that the Veteran has not been afforded VA examinations with the opportunity to obtain a responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a lung disorder, to include as due to asbestos exposure, as well as his claims for service connection for a low back disability, bilateral hearing loss, and for tinnitus.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's entire Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status, travel vouchers, dislocation allowance and all TDY orders.  In doing so, the RO should request that the NPRC or other appropriate service department offices comment on the notation in the Veteran's service personnel records showing that under the category "Foreign Service" there is a notation of a "V," and under the category "FSSD" reflecting a notation of "NoneAug63" as well as his assignment from August 20, 1963, to October 18, 1963.  Further, the service personnel records reflect that under "Departed" there is a notation that the Veteran underwent a physical status evaluation on August 20, 1963.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  

2.  Ask the Veteran to identify all medical providers who have treated him for lung problems, low back problems, bilateral hearing loss, and for tinnitus since August 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since August 2007 should be obtained.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed lung disorder, to include as due to asbestos exposure.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current lung disorders.  

Based on a review claims file and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any diagnosed lung disorders are etiologically related to the Veteran's period of service, to include any exposure to asbestos during service.  The examiner must specifically acknowledge and discuss the Veteran's report that his lung disorder, to include as due to asbestos exposure, first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  All findings and conclusions must be set forth in a legible report.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed low back disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current low back disabilities.  

Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed low back disabilities are etiologically related to his period service.  The examiner must specifically acknowledge and discuss the Veteran's report that he suffered low back problems during service and continuous low back problems since service.  See Dalton supra.  All findings and conclusions must be set forth in a legible report.  

5.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss and tinnitus.  If current hearing loss and tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus were incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss and tinnitus first manifested during his period service.  See Dalton supra.  All findings and conclusions must be set forth in a legible report.  

6.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

